DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalyguina et al., “The Dolphin: A New 100-Seat Aircraft in Lifting-Fuselage Layout”, ICAS 2002 Congress, (hereinafter Kalyguina).


Regarding claims 1-20, Kalyguina et., discloses all the limitations of the claims, as outlined below:

Claim 1. An adaptive seat configuration system configured to adaptively determine a seat configuration for an internal cabin of an aircraft, the adaptive seat configuration system comprising: a seat configuration analysis control unit that receives seat configuration data from one or more sources, wherein the seat configuration analysis control unit analyzes the seat configuration data and determines the seat configuration for the internal cabin of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 2. The adaptive seat configuration system of claim 1, wherein the seat configuration data comprises historical flight data for one or more previous flights of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 3. The adaptive seat configuration system of claim 2, further comprising a historical flight database, wherein the historical flight data is stored in the historical flight database, and wherein the seat configuration analysis control unit receives the historical flight data from the historical flight database (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 4. The adaptive seat configuration system of claim 1, wherein the seat configuration data comprises upcoming flight data for one or more upcoming flights of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 5. The adaptive seat configuration system of claim 4, further comprising a booking system, wherein the seat configuration analysis control unit receives the upcoming flight data from the booking system (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 6. The adaptive seat configuration system of claim 1, wherein the seat configuration data comprises statistical data regarding consumer choices (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 7. The adaptive seat configuration system of claim 1, wherein the seat configuration data comprises demographic data (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 8. The adaptive seat configuration system of claim 1, wherein the seat configuration data comprises: historical flight data for one or more previous flights of the aircraft; and upcoming flight data for one or more upcoming flights of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 9. The adaptive seat configuration system of claim 8, wherein the seat configuration data further comprises statistical data regarding consumer choices (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 10. The adaptive seat configuration system of claim 8, wherein the seat configuration data further comprises demographic data (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 11. The adaptive seat configuration system of claim 10, wherein the seat configuration data further comprises statistical data regarding consumer choices (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 12. The adaptive seat configuration system of claim 1, wherein the seat configuration analysis control unit outputs a seat configuration recommendation signal based on the seat configuration determined by the seat configuration analysis control unit (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 13. The adaptive seat configuration system of claim 1, wherein the seat configuration analysis control unit determines a plurality of seat configurations based on one or more parameters (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 14. An adaptive seat configuration method configured to adaptively determine a seat configuration for an internal cabin of an aircraft, the adaptive seat configuration method comprising: receiving, by a seat configuration analysis control unit, seat configuration data from one or more sources; analyzing, by the seat configuration analysis control unit, the seat configuration data; and determining, by the analyzing, the seat configuration for the internal cabin of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 15. The adaptive seat configuration method of claim 13, wherein the receiving comprises receiving, form a historical flight database, historical flight data for one or more previous flights of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 16. The adaptive seat configuration method of claim 13, wherein the receiving comprises receiving, from a booking system, upcoming flight data for one or more upcoming flights of the aircraft (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 17. The adaptive seat configuration method of claim 13, wherein the receiving comprises receiving statistical data regarding consumer choices (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 18. The adaptive seat configuration method of claim 13, wherein the receiving comprises receiving demographic data (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 19. The adaptive seat configuration method of claim 13, wherein the receiving comprises receiving: historical flight data for one or more previous flights of the aircraft; upcoming flight data for one or more upcoming flights of the aircraft; statistical data regarding consumer choices; and demographic data (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).

Claim 20. The adaptive seat configuration method of claim 13, further comprising outputting, by the seat configuration analysis control unit, a seat configuration recommendation signal based on the seat configuration determined by the seat configuration analysis control unit (Page 152.2- page 152.4 - - It can be noted that this document describes a program for designing an aircraft cabin seat configuration and internal cabin design.  The cabin design and seat configuration is based on previous/historic acquired knowledge, customer data and preferences. The customer data also includes data from booking systems.  There is a need for attractive cabin interior.  The ability to change layouts into different layouts allows for customized sleeping arrangements and varied cargo capabilities).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119